PER CURIAM.
The defendant, Bassue, announced prior to trial that he wished to represent himself. Defendant then waived his right to a jury trial. The waiver, however, was made without an informed consent to a bench trial. No inquiry was made of defendant’s waiver of his right to a jury trial, and the waiver was not an intelligent waiver.
Additionally, it appears that defendant was precluded from offering evidence on his own behalf.
Accordingly, the conviction and sentence are reversed and the case remanded for a new trial.